 BURNS INTERNATIONAL. SECURITY SERVICES. INC.Burns International Security Services, Inc. and Inter-national Union, United Plant Guard Workers ofAmerica (UPGWA), Petitioner. Case 4-RC(' 13457August 21, 1979DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNIN(; AND MEMBERS PNI l()ANI) TRUESDAIPursuant to a Stipulation for Certification UponConsent Election approved on December 13. 1978. bythe Regional Director for Region 4, an election bysecret ballot was held on December 21, 1978, amongthe employees in the stipulated unit to determinewhether such employees desired to be represented bythe above-named Petitioner for purposes of collectivebargaining. At the conclusion of the election, the par-ties were furnished a tally of ballots which showedthat, of approximately 60 eligible voters, 52 cast bal-lots, of which 17 were for, and 35 against, the Peti-tioner. There were no challenged or void ballots.On December 26, 1978, the Petitioner filed timelyobjections to the conduct of the election. In accord-ance with the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the RegionalDirector conduct an investigation of the objections,and, on March 5, 1979. issued and served on the par-ties his Report and Recommendations on Objectionsto Election and Notice of hearing. In his report theRegional Director recommended that a hearing beheld on the instant objections.Pursuant to the Regional Director's report and no-tice of hearing, a hearing was held before HearingOfficer Steven W. Suflas in Philadelphia, Pennsylva-nia, on April 5, 1979. On May 16, 1979, the HearingOfficer filed his Report on Objections in which herecommended that Objections I and 2 be overruled,but that Objection 4 be sustained, and the election beset aside. Thereafter, both the Employer and the Peti-tioner filed timely exceptions to the Hearing Officer'sreport.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate the poli-cies of the Act to assert jurisdiction herein.I Objection 3 was withdrawn.2. The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)( I) and Section 2(6)and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:All guards employed by the Employer at theBechtel Power Plant, Limerick, Pennsylvania.excluding all professional employees, all super\vi-sors as defined in the Act, and all other employ-ees, including shift sergeants.5. The Board has considered the Hearing Officer'sreport, the parties' exceptions and briefs, and the en-tire record in this case, and for the reasons set forthbelow has decided to certify the results of the elec-tion. Accordingly. we adopt the Hearing Officer's rec-ommendations only to the extent consistent herewith.The Petitioner's Objection 4 contains general lan-guage contending that the Employer improperly in-terfered with the election by other unspecified con-duct.The Employer provides guard services to the Bech-tel Power Corporation under a contract with Bechteland the Philadelphia Electric Corporation (PECO).Each year the Employer and Bechtel negotiate anamendment to the contract covering charges for em-ployee wages and benefits, etc.. which is subject tofinal approval by PECO. The existence of this ar-rangement is common knowledge among the employ-ees.On November 3. 1978, the new contract proposals.including a wage raise, were submitted by the Em-ployer to Bechtel. The petition herein was filed No-vember 22, 1978, and the election was scheduled forDecember 21. 1978. PECO's final approval of the newcontract amendment was not secured until December15, 1978, and the new agreement, with a term com-mencing November 24, 1978, and the retroactivewage increase, was signed by the parties on that date.On December 15, 1978, 6 days before the election,the employees were informed of the terms of the newcontract and the increases in their wages and benefits.Also on that day Branch Manager McKay distrib-uted checks representing the retroactive increase toall employees. McKay had the checks prepared byhand and some employees were telephoned at homeand told to come back to the site to receive theirchecks. He testified that it was not unusual for nego-tiations such as these to extend beyond the expirationdate of the contract. He stated that in all such cases it244 NLRB No. 77s51s DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDwas the Employer's practice to give employees lumpsum checks fr retroactive wage increases. However,McKay testified that the normal procedure was torun all such retroactive paychecks through the pay-roll computer, which would ordinarily take approxi-mately 2 weeks to process. McKay stated that he dis-tributed handwritten checks so that he could get themoney out to the employees as quickly as possibleand before Christmas.The Hearing Officer found the Employer's motivein distributing the checks in this manner and at thistime was to attempt to effect the outcome of the im-minent election. We do not agree. Approval of thewage adjustment by PECO was not a matter withinthe discretion of the Employer. Thus, the adjustmentcould only be paid after such approval was received.With respect to the timing of the announcement andpayment of the increases, we would not require theEmployer to delay in these circumstances merely be-cause a representation election was imminent.2Therecord is clear that the employees were familiar withthis yearly procedure. In our view, if' the Employerhad delayed the payment, the Union might well haveaccused the Employer of acting illegally in that theintent was to show employees that the Employer wasthe source of all employee benefits and had the powerto punish employees for union activity. We believethat the Employer's intention even before the petitionwas filed was to negotiate the wage amendment and2 See North American Aviation, Inc., 162 N LRB 168 5 (1967).get the retroactive pay to its employees as quickly aspossible without regard to the Union. Accordingly,we overrule the Petitioner's Objection 4 and certifthe results of the election.CERTIFI('ATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of' the validballots have not been cast for International Union,United Plant Guard Workers of' America (UPJGWAj.in the election held herein, and that said labor organi-zation is not the exclusive representative of' the em-ployees, in the unit herein involved, within the mean-ing of Section 9(a) of' the National abor RelationsAct, as amended.MINMBIR PNl:LO, concurring:I would not set the election aside in this case, butonly for the reason that the Hearing Officer correctlyoverruled Objections I and 2 and Objection 3 waswithdrawn. As I stated in Dalton Tire & Rullhber Co.,234 NLRB 504 (1978), 1 would not permit a regionaldirector to investigate a general conclusionary objec-tion such as the Petitioner's Objection 4 and set anelection aside on the basis of such conduct not specif-ically alleged in the written objections. Thus. I agreethat the results of the election herein should be certi-fied, but only on the grounds that no merit was foundto Objections 1, 2, and 3. 1 do not consider the con-duct complained of under Objections 4 since suchconduct was not specifically alleged in a timely filedwritted objection.516